DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered.
 
Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claims 1, 6 and 7-8 and cancelled claims 2 and 5 incorporating the limitations into Claim 1

	1) Applicant argues:
	As to the claim limitation “wherein said at least one injection means has a plurality of tubular injection needles “  which are configured with tapered ends to penetrate at least between the strands of weave of the preform to allow resin to be injection while conveying said resin at least to the centre of said weave after the closure of said mould” examiner relies on Newton (EP 0 365 579) which contains no such teaching. Instead, in Newton there is an injection nozzle adapted to pass through an injection port into a gallery. The gallery is simply an open space between the upper and lower skins. The injection nozzle appears to be tubular and without a tapered end which is not needed since there is an injection port passing through the upper skin into the gallery. However, there are no strands of weave in Newton to penetrate, nor any center of such weave (Applicant Arguments/Remarks pp. 6-7). 
	Examiner answers:
	Examiner maintains that the injection means of Newton which is described as an injection nozzle adapted to pass through an injection port into a gallery (Col. 5 ll. 41-42) is equivalent to the tubular injection needle of Claim 1 capable of extending from at least one of the first and second recesses and configured to penetrate at least the weave of the preform to allow resin to penetrate (Col. 3 ll. 3-6; Col 7 ll. 27-28 a row or rows of weft or warp rovings can be omitted from weave – which indicate strands; Galleries incorporated into the weave)  while conveying said resin at least to the centre of the weave after the closure of the mould (see Fig. 2 below)
	
	




		

		
    PNG
    media_image1.png
    670
    961
    media_image1.png
    Greyscale

	 Moreover, Newton further discloses that the term “galleries” could be at the surface of the mould core and be bounded by the reinforcing fibres constituting the skin (Fig. 5 Col. 7 ll. 7-12). This allows lines of penetration for the resin to enter into the fibre structure (Fig. 5 Col. 7. ll. 23-27). See Fig.5 below.

			
			
    PNG
    media_image2.png
    659
    762
    media_image2.png
    Greyscale

	
	As to applicant’s argument as to the presence of  “tapered ends” a new reference is provided.

3) Applicant argues:
	The prior art reference of Forest (US 2005/0184413) used in the 35 U.S.C. § 103 rejection of the now canceled Claim 2 regarding retractable needles relied upon by the examiner does not exist in Forest. The paragraph in Forest relied on (paragraph [0021]) is referring to another prior art 10/407,472, published as US 2004/0195712 and these are resin feed lines and unrelated to needles, retractable or otherwise (Applicant Arguments/Remarks p. 7). 
	Examiner answers:
	The prior art found in Forest – 10/407,472 is incorporated by reference (paragraph [0003]) and is as much a part of the application as filed as if the text was repeated in the application.   Therefore, this information should be treated as part of the text of Forest. (MPEP § 2163.07(b)).
	Moreover, Forest states that the “resin-melt feed lines may conveniently end in retractable nozzle tips, which are configured to be compatible with the external openings…of melt supply channels in the mold apparatus. Examiner maintains that this would be obvious to combine with the combination of Newton and Usui (WO 2016063388) as a retractable needle because the disclosure of Forest is within the analogous art of resin transfer molding or RTM  and the needles are used in a functionally equivalent manner (abstract, paragraph [0003], means for melting and conveying a resin). Moreover, Forest explicitly discloses nozzles that supply resin to the mold apparatus (paragraph [0021] resin-melt feed lines may conveniently end in retractable nozzle tips…)

	2) Applicant argues:
	McColl (US 604,590) used for the 35 U.S.C § 103 rejection for the canceled Claim 5 has a principle object of providing plastic substance to provide variegated effect to soaps and other solids for letters symbols or characters for the purpose of ornamentation or advertisement. As such, the needles of McColl could not possibly be used in the context of the invention and would not be reasonably considered by one skilled in the art (Applicant Arguments/Remarks p. 8).
	Examiner answers:
`	Examiner states that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
	 In this case, one with ordinary skill in the art would consider prior art, such as McColl to be reasonably pertinent as regards the use of multiple needles because McColl discloses a  plurality of hollow needles with plungers rigidly connected to a first or second block (Fig.1 Col. 1 ll. 30-44) substantially parallel to one another (see Fig. 1 below) and being slidably movable towards a preform in parallel (Fig. 1 claim 4 reciprocating stocks having plungers slidably mounted with said needles and means for reciprocating …with their plungers both simultaneously and independently…).
				
    PNG
    media_image3.png
    750
    475
    media_image3.png
    Greyscale


	 
		
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton (EP 0 365 579) in view of Usui (WO 2016063388 with citations to English equivalent US 2017/0297235) and further in view of Sterner (US 4,732,724), Forest (US 2005/0184413) and McColl (US 604,590).
	Regarding Claim 1, Newton discloses a set for manufacturing a turbine engine part (Col. 1 lines 38-43) by a resin transfer molding process (Col. 1 lines 6-11) comprising 
	a preform (Fig. 2 Col. 3 23-30) and an impregnation mould (Fig. 2 Col. 5 lines 26-31 mould – 10), 
	wherein said preform is formed by a weave of fibres of composite material having strands for being impregnated in said impregnation mould (Figs. 2, 3  Col. 6 lines 31-35 resin delivered …to the remote parts of the mould…)  wherein said mould has a first mould portion of which a first recess is substantially complementary to a first surface of the preform, and a second portion of which a second recess is substantially complementary to a second surface of the preform (Fig. 2 upper and lower mould halves – 12, 14 respectively), said first and second portions being capable of being attached to one another at the time said mould is closed so that the first and second recesses define a cavity in which at least one injection means of the mould allows a resin to be injected in order to impregnate said preform (Col. 5 lines 43-45 injection into gallery (cavity) – 22 ensures that is evenly distributed between the upper – 24 and lower – 26  skins simultaneously, wherein said at least one injection means (Fig. 2, Col. 5 lines 41-45 injection nozzle – 28) 
	wherein at least one tubular needle injection (Fig. 2 Col 5 line 56 – diameter) which is capable of extending from at least one of the first and second recesses (Fig. 2 Col. 5 line 30 injection port – 18) substantially with respect to at least one of the first and second surfaces and which are configured to penetrate at least the weave of the preform to allow resin to be injected while conveying said resin at least to the centre of said weave after the closure of said mould (Fig. 2 Col. 2 lines 15-21). 
	
However, Newton does not disclose that there are a plurality of these tubular injection needles present, nor that the needles are retractable and that a plurality of needles is rigidly connected to at least one first or second block, respectively.
	Usui teaches that a molding device used resin transfer molding (RTM) (paragraph [0003]) with an openable and closable mold for forming a fiber composite material injects resin into the cavity while clamping pressure is exerted on the mold and while curing the resin (abstract). The resin injection unit comprises a plurality of tubes for injecting the resin into the cavity (Figs, 1, 2 paragraph [0034] resin injection unit – 30 plurality of tubes – 33a, 33b, 36, 37a and 37b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Newton to incorporate the teachings of Usui whereby an impregnation mold that has an injection means  for injecting resin with tubular injection needles configured to penetrate the weave of the preform 
	would incorporate a plurality of injection ports in the form of several tubes.
	This is advantageous because it becomes possible to cause the resin to disperse inside the cavity and to reach places that are difficult to reach (Usui, paragraph [0048]). 
	However, neither Newton nor Usui disclose explicitly that the plurality of tubular injection needles are configured with tapered ends to penetrate between the strands of weave of the preform. 
	Sterner teaches a process of injection molding comprising two or more mold sections enclosing a cavity for molding an injection-molded part (abstract). The molding material is injection through an entrance opening by means of at least one injection nozzle (abstract). This injection nozzle carries a hollow needle , which is conically tapered at its free end (Fig. 2 Col. 6 ll. 11-13 injection nozzle – 8 hollow needle – 9a free end – 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newton and Usui to incorporate Sterner such that an impregnation mould with tubular injection needles for impregnation or a preform would have these needles tapered which advantageously improves the protrusion or penetration of the needle (Col. 5 ll. 33-36) while allowing for its introduction and retraction (Col. 6 11-15).

	
	 However, Newton, Usui and Sterner do not teach that the needles are retractable and that a plurality of needles is rigidly connected to at least one first or second block, respectively.
Forest teaches a resin molding apparatus (abstract)  whereby the needles (nozzles) are retractable into at least one of the first and second mould portions (paragraph [0021]), and are movable towards the preform relative to at least one of the first and/or second recess(s) (Fig. 3 paragraph [0022] nozzle – 37 for injection into inside of preform,  runner (lower) – 41 runner (upper) – 43)  in said portions between an extended position in which said needles penetrate at least the weave (paragraph [0022] runner (lower) – 47 runner (upper) – 49 for injection into the outside of the preform) and a retracted position in which said needles are withdrawn from the preform (paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Newton, Usui and Sterner to incorporate the teaching of Forest whereby an impregnation mould with tubular injection needles for impregnation or a preform consisting of a weave of fibers, 
would also consider that these needles are movable and will extend to penetrate the weave and withdraw into a retracted position.
One with ordinary skill in the art would combine these teachings since the use of multiple nozzles would improve the versatility of infiltrating the preforms with molten resin and would allow for gradient pressures over the top and bottom of the preform thus lessening the opportunity for damaged parts to occur (Forest paragraph [0026]). 
However, neither Newton, Usui , Sterner or Forest teach that the plurality of needles are rigidly connected to at least one first or second block.
McColl teaches that each needle of the first plurality or second plurality of needles is rigidly connected to at least one first or second block, respectively (Fig. 1 Col. 1 lines 32-34 reciprocating die-stocks – 8), the needles of said first or second block being substantially parallel to one another (Fig. 1 Col. 1 lines 44-46) , and said first or second block being slidably moved towards the preform in parallel with a direction of the needles by means of a corresponding actuator in the corresponding first or second mould portion (Figs 1,2,3 Col. 1 lines 37-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Newton, Usui, Sterner and Forest to incorporate the teachings of McColl would consider that the plurality of movable needles are mounted on rigid blocks.  
This is advantageous because a plunger would then the plungers and  needles would simultaneously advance  and penetrate the body of the preform from opposite sides (Fig. 1 Col. 2 ll. 58-61) such that the impregnating material is caused to enter the opening in the body produced by the penetration substantially (McColl, Fig. 1 Col. 1 line 52 – Col. 2 line 58 see also claim 1). 

Regarding Claim 3, the combination of Newton, Usui, Sterner, Forest and McColl disclose all the limitations of Claim 1 but do not teach that the first and second mould portions each have a first and second plurality of needles that extend to the first and second mould surfaces. 
However, Forest teaches that each of the first and second mold portion wherein each of the first and second mould portions of the mould has a first plurality and a second plurality of needles (nozzles), respectively, (Fig. 3  paragraphs [0022] [0026] top runners – 43 bottom runners – 41 multiple nozzles) with respect to the whole of the first and second surfaces, in order to penetrate at least the weave of the first and second surfaces (paragraph [0022] runner (lower) – 47 runner (upper) – 49 for injection into the outside of the preform). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Newton, Usui and McColl with Forest because this would  allow for increased versatility allowing for gradient pressures over the preform (paragraph [0026]) due to delivery of resin from multiple location situated at various places near the surface of a preform being penetrated (paragraph [0016]).

Regarding Claim 4, the combination of Newton, Usui, Sterner, Forest and McColl teach all the limitations of Claim 3 and both Usui and Forest teach that the needles of the first plurality of needles are not arranged to face the needles of the second plurality of needles (Usui Figs. 3, 4 paragraph [0093] not limited in configuration) while Forest teaches that the nozzle tips are configured to be arranged to operatively communicate with the mold cavity (paragraph [0021] see also claim 3).
 Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the plurality of needles so that the first plurality does not face the second plurality of needles.
 It would be an advantage  to arrange the first and second plurality of needles so as not to face each other for the purpose of conveying the melted resin or pitch into the mold, which is constrained to form a particular configuration, as  in the case of Forest, one embodiment is a brake disc (paragraphs [0003]).

Regarding Claim 6, the combination of Newton, Usui, Sterner, Forest and McColl teach all the limitations of Claim 1 and McColl further teaches each first or second mould portion receives at least two first or two second blocks (Col.1 lines 32-39), respectively, which are fitted slidably in the first or second mould portion, respectively (Col. 1 line 41 sliding heads – 12), along different strokes, the stroke of each first or second block being configured to allow the needles to penetrate at least a corresponding region, of predetermined thickness (Col. 2 lines 8-64 sides brought into contact with bar of soap), of the weave of the preform with respect to the corresponding first or second surface, respectively (Col. 2 lines 100-103 extending through or almost through the solid body) which improves the amount of incorporation into the object being formed (Col. 1 lines 10-21).

Regarding Claim 7, the combination of Newton, Usui and McColl teach all the limitations of Claim 1 and Usui further teaches that the needles of each first or second block are supplied with resin according to a flow rate, pressure and injection duration configured to fill the predetermined thickness of the weave of the preform with respect to the corresponding first or second surface (paragraphs [0042] [0093] amount of resin adjusted by pressure and flow channel area). 

Regarding Claim 11, the combination of Newton, Usui, Sterner, Forest and McColl disclose all the limitations of claim 1 and Newton further discloses that the diameter of the tubular needles is set depending on the density of the weave of the preform, defined by the space between two consecutive strands of the weave of this preform (Col. 7 lines 10-12 …bounded by the reinforcing fibres constituting the skin…), the diameter of the tubular needles being set so as to allow the weave to be penetrated between two strands without this leading the strands being torn (Fig. 5 Col. 7 lines 10-18 …”galleries” …sufficiently narrow so that the skin portion does not deflect or distort into them.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have set the diameter of the tubular needles depending on the weave density of the preform to prevent the surrounding fibers or skin to deflect or distort into the resin flow (Col. 7 line 13-26). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712